MOSK, J.
I concur in the judgment.
The majority find harmless the error in omitting an explicit reference to the intent to kill from the felony-murder special-circumstance instructions because, in their view, overwhelming evidence leads to the conclusion that defendant did intend to kill. (Maj. opn„ ante, at pp. 679-684.) I have explained that this type of harmless-error analysis is improper because the question “is not what a reviewing court might itself decide if it looked to the entire record,” for “the reviewing court is not the proper decisionmaker.” (People v. Johnson (1993) 6 Cal.4th 1, 56 [23 Cal.Rptr.2d 593, 859 P.2d 673] (conc. and dis. opn. of Mosk, J.).) Neither is the question “what a reviewing court might conjecture the jury would have decided in the absence of the error.” (Id. at p. 57.) Rather, it is “what the jury actually decided and whether the error may have tainted its decision." (Id. at p. 56.)
*738Nevertheless, I agree with the majority that the error was harmless. Under the instructions given, the jury necessarily found an intent to kill.
As the People concede, failing to instruct the jury that it had to find intent to kill as an element of each of the felony-murder special circumstances was error under Carlos v. Superior Court (1983) 35 Cal.3d 131 [197 Cal.Rptr. 79, 672 P.2d 862]. We have held that whether the error was harmless is determined under the harmless-beyond-a-reasonable-doubt standard of Chapman v. California (1967) 386 U.S. 18, 24 [17 L.Ed.2d 705, 710-711, 87 S.Ct. 824]. (People v. Johnson, supra, 6 Cal.4th at p. 45.) The Chapman test is satisfied when the jury necessarily makes a finding adverse to the defendant on the issue erroneously omitted from the instructions. (See Carella v. California (1989) 491 U.S. 263, 270-271 [105 L.Ed.2d 218, 224-226, 109 S.Ct. 2419] (conc. opn. of Scalia, J.).)
Such is the case here. In finding each of the felony-murder special-circumstance allegations to be true, and also finding defendant guilty of burglary, robbery, and rape in the attack on Lois Minnie Skuse, the jury necessarily found as follows: defendant committed the murder, i.e., an unlawful killing with malice aforethought, while committing the indicated felony, and he did so for the purpose of committing the felony or avoiding the legal consequences thereof. The jury thereby necessarily found that, in committing the felony, he had the intent to kill. To kill for the purpose of achieving success or at least avoiding punishment with regard to a felony entails an intent to kill.
At pages 691-692, 702, 727, and 732 of the majority opinion, ante, the majority resolve claims raised on the basis of defendant’s contention that the jury did not find an intent to kill. I would reject each of those claims for the reasons I have set forth above.
I recognize that in People v. Whitt (1984) 36 Cal.3d 724 [205 Cal.Rptr. 810, 685 P.2d 1161], we concluded rather summarily that under the language of a felony-murder special-circumstance instruction similar to those given here, “[t]he jury was not instructed to find that [the defendant] intended to kill. . . .” (Id. at p. 734.) We reasoned that “[n]o instruction squarely posed the question of an intent to kill.” (Id. at p. 736, italics added.) Although that is true, the relevant point is that under the instructions given here the jury necessarily found such an intent.
I also recognize that, in finding each of the felony-murder special-circumstance allegations to be true, the jury necessarily found that the indicated felony “was [not] merely incidental to the commission of the murder.” But *739there is no basis to conclude that such a finding displaces those described above. As noted by the majority, the instructions stated: “To find that the special circumstance[] referred to in these instructions as murder in the commission of [the underlying crime] is true, it must be proved: [*][] 1. That the murder was committed while the defendant was engaged in the commission or attempted commission of [the underlying crime]; and [*]0 2. That the murder was committed in order to carry out or advance the commission of the [underlying] crime . . . or to facilitate the escape therefrom or to avoid detection. In other words, the special circumstance referred to in these instructions is not established if the [underlying crime] was merely incidental to the commission of the murder.” (Italics added.) The italicized words define a necessary condition—a not-merely-incidental felony is required—but not a sufficient condition—a not-merely-incidental felony is enough.